     Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 1 of 13 Page ID #:95




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4     Phone: (323) 306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7
       Attorneys for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10
11     JONATHAN LOYHAYEM,                       ) Case No. 2:20-cv-00894-MWF-JEM
       individually and on behalf of all others )
12
       similarly situated,                      ) CLASS ACTION
13                                              )
14     Plaintiff,                               ) SECOND AMENDED COMPLAINT
                                                ) FOR VIOLATIONS OF:
15            vs.                               )
16                                              )    1. NEGLIGENT VIOLATIONS
                                                           OF THE TELEPHONE
       FRASER FINANCIAL AND                     )          CONSUMER PROTECTION
17
       INSURANCE SERVICES, INC.;                )          ACT [47 U.S.C. §227(b)]
18     MASSACHUSETTS MUTUAL LIFE )                   2.    WILLFUL VIOLATIONS
                                                           OF THE TELEPHONE
19     INSURANCE COMPANY, and DOES )                       CONSUMER PROTECTION
       1 through 10, inclusive,                 )          ACT [47 U.S.C. §227(b)]
20                                              )
21     Defendants.                              ) DEMAND FOR JURY TRIAL
                                                )
22
                                                )
23                                              )
24
                                                )
                                                )
25                                              )
26           Plaintiff JONATHAN LOYHAYEM (“Plaintiff”), individually and on
27     behalf of all others similarly situated, alleges the following upon information and
28     belief based upon personal knowledge:


                       SECOND AMENDED CLASS ACTION COMPLAINT
                                               -1-
     Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 2 of 13 Page ID #:96




 1                                 NATURE OF THE CASE
 2           1.     Plaintiff brings this action individually and on behalf of all others
 3     similarly situated seeking damages and any other available legal or equitable
 4     remedies resulting from the illegal actions of Defendants FRASER FINANCIAL
 5     AND INSURANCE SERVICES, INC. and MASSACHUSETTS MUTUAL LIFE
 6     INSURANCE COMPANY (hereinafter referred collective as “Defendants”), in
 7     negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 8     telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 9     et seq. (“TCPA”) and related regulations, specifically the National Do-Not-Call
10     provisions, thereby invading Plaintiff’s privacy.
11                                JURISDICTION & VENUE
12           2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13     a California resident, seeks relief on behalf of a Class, which will result in at least
14     one class member belonging to a different state than that of Defendants, companies
15     incorporated in California and Massachusetts. Plaintiff also seeks up to $1,500.00
16     in damages for each call in violation of the TCPA, which, when aggregated among
17     a proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
18     court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
19     under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
20     has jurisdiction.
21           3.     Venue is proper in the United States District Court for the Central
22     District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
23     business within the State of California and Plaintiff resides within the County of
24     Los Angeles.
25                                          PARTIES
26           4.     Plaintiff, JONATHAN LOYHAYEM (“Plaintiff”), is a “person” as
27     defined by 47 U.S.C. § 153 (39).
28           5.     Defendant, FRASER FINANCIAL AND INSURANCE SERVICES,


                           SECOND AMENDED CLASS ACTION COMPLAINT
                                                 -2-
     Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 3 of 13 Page ID #:97




 1     INC. (hereinafter “Defendant Fraser Financial”), is an investment and financial
 2     services company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 3           6.     Defendant, MASSACHUSETTS MUTUAL LIFE INSURANCE
 4     COMPANY, INC. (hereinafter “Defendant MassMutual”), is a life insurance
 5     provider company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 6           7.     The above named Defendant, and its subsidiaries and agents, are
 7     collectively referred to as “Defendants.” The true names and capacities of the
 8     Defendants sued herein as DOE DEFENDANT 1 through 10, inclusive, are
 9     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
10     names. Each of the Defendants designated herein as a DOE is legally responsible
11     for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
12     Complaint to reflect the true names and capacities of the DOE Defendants when
13     such identities become known.
14           8.     Plaintiff is informed and believes that at all relevant times, each and
15     every Defendant was acting as an agent and/or employee of each of the other
16     Defendant and was acting within the course and scope of said agency and/or
17     employment with the full knowledge and consent of each of the other Defendant.
18     Plaintiff is informed and believes that each of the acts and/or omissions complained
19     of herein was made known to, and ratified by, each of the other Defendant.
20                               FACTUAL ALLEGATIONS
21           9.     Beginning in or around December of 2019, Defendant Fraser
22     Financial made an unsolicited job recruitment call to Plaintiff on his cellular
23     telephone number ending in -0653. This call was placed directly by an agent of
24     Fraser Financial. Fraser Financial had actual knowledge and/or should have had
25     knowledge of the conduct of its agent and therefore ratified the act. Additionally,
26     a reasonable consumer similarly situated to Plaintiff would have believed that the
27     robocall was placed by an agent of Defendants with its express authority, given that
28     the robocall identified the company by name and was clearly made for the benefit


                        SECOND AMENDED CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 4 of 13 Page ID #:98




 1     of Defendants.
 2           10.      Plaintiff alleges that Fraser Financial is both directly liable for placing
 3     the call and in the alternative, that Fraser Financial is vicariously liable for the call
 4     to Plaintiff through an agency-principle relationship, as well as through apparent
 5     authority and ratification. See In re Joint Petition Filed by Dish Network, LLC, 28
 6     FCC Rcd. 6574 (2013); Henderson v. United Student Aid Funds, Inc., 918 F.3d
 7     1068 (9th Cir. 2019), as amended on denial of reh'g and reh'g en banc (May 6,
 8     2019).
 9           11.      Plaintiff alleges that Fraser Financial was likewise acting as an agent
10     of Defendant MassMutual, based on the content of the call placed to Plaintiff and
11     is similarly vicariously liable for the conduct of Fraser Financial under a direct
12     agency theory, apparent authority and ratification.
13           12.      Defendant left a voice mail messages on Plaintiff’s cellular telephone
14     that utilized an automated telephone dialing system and “artificial or prerecorded
15     voice” as prohibited by 47 U.S.C. § 227(b)(1)(A). Due to the nature of the call
16     being placed with an automated prerecorded voice, Plaintiff alleges that such calls
17     are almost always placed by systems that have the capacity to autodial and in fact
18     are used in an automated fashion to dial stored lists of numbers and dial them in an
19     automated fashion randomly or sequentially, and that such a system was used to
20     place the call to his phone and the phones of other similarly-situated consumers.
21           13.      On December 10, 2019, Defendants called and left the following pre-
22     recorded voice mail message for Plaintiff:
23                 Hi, this is Don with Fraser Financial. It’s a Mass Mutual Company.
24                 I recently saw your industry experience and I wanted to let you know
25                 that we’re looking to partner with select advisers in the Los Angeles
26                 area. I thought you might be a fit. We use a financial planning
27                 process to help clients reach their goals. Just give me a call back at
28                 (323) 894-9508 if you’re looking for a change and you’d like to


                          SECOND AMENDED CLASS ACTION COMPLAINT
                                                   -4-
     Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 5 of 13 Page ID #:99




 1                 learn how our business model may be able to help take your practice
 2                 to the next level in 2020. The number again is (323) 894-9508.
 3                 Thanks. I look forward to hearing from you. Bye.”
 4           14.      Defendants contacted, or attempted to contact, Plaintiff, unsolicited,
 5     from a telephone number verified to belong to Defendants.
 6           15.      In its pre-recorded message, Defendant Fraser Financial represents it
 7     is a part of Defendant MassMutual. Defendant Fraser Financial brands itself as a
 8     “MassMutual Firm” on its website.
 9           16.      Defendant Fraser Financials’ recruitment call was intended for the
10     benefit of both Defendants.
11           17.      Defendant Fraser Financial sells Defendant MassMutual’s products
12     and services, and a successful recruitment of Plaintiff would benefit them both.
13           18.      Defendants used an “automatic telephone dialing system” as defined
14     by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff.
15           19.      Furthermore, at one or more instance during these calls, Defendants
16     utilized an “artificial or prerecorded voice” as prohibited by 47 U.S.C. §
17     227(b)(1)(A).
18           20.      The call placed to Plaintiff interrupted his peace of mind and violated
19     his privacy and therefore caused a concrete and particularized injury in fact. The
20     call was placed to Plaintiff’s personal residential cellular phone
21           21.      Plaintiff suffered a concrete and particularized injury in fact as a result
22     of the receipt of the robocall under established binding Ninth Circuit precedent
23     because the call interrupted Plaintiff’s peace of mind, invaded his privacy, which
24     is the very harm Congress was attempting to protect by passing the TCPA:
25
             Congress sought to protect consumers from the unwanted intrusion and
26           nuisance of unsolicited telemarketing phone calls and fax
27           advertisements. See Pub. L. 102–243, § 2, ¶ 12. The session law for the
             TCPA itself stated: “Banning such automated or prerecorded telephone
28
             calls to the home, except when the receiving party consents to receiving


                          SECOND AMENDED CLASS ACTION COMPLAINT
                                                   -5-
 Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 6 of 13 Page ID #:100




 1         the call or when such calls are necessary in an emergency situation
           affecting the health and safety of the consumer, is the only effective
 2         means of protecting telephone consumers from this nuisance and
 3         privacy invasion.” Id. We also have recognized this congressional
           purpose. Satterfield, 569 F.3d at 954.
 4
           The TCPA establishes the substantive right to be free from certain types
 5         of phone calls and texts absent consumer consent. Congress identified
 6
           unsolicited contact as a concrete harm, and gave consumers a means to
           redress this harm. We recognize that Congress has some permissible
 7         role in elevating concrete, de facto injuries previously inadequate in law
 8         “to the status of legally cognizable injuries.” Spokeo, 136 S.Ct. at 1549
           (quoting Lujan, 504 U.S. at 578, 112 S.Ct. 2130). We defer in part to
 9
           Congress’s judgment, “because Congress is well positioned to identify
10         intangible harms that meet minimum Article III requirements.” Id. We
           also recognize that “Congress’ role in identifying and elevating
11
           intangible harms does not mean that a plaintiff automatically satisfies
12         the injury-in-fact requirement whenever a statute grants a person a
13         statutory right and purports to authorize that person to sue to vindicate
           that right.” Id.
14         Congress aimed to curb telemarketing calls to which consumers did not
15         consent by prohibiting such conduct and creating a statutory scheme
           giving damages if that prohibition was violated. Unlike in Spokeo,
16
           where a violation of a procedural requirement minimizing reporting
17         inaccuracy may not cause actual harm or present any material risk of
18         harm, see id. at 1550, the telemarketing text messages at issue here,
           absent consent, present the precise harm and infringe the same privacy
19         interests Congress sought to protect in enacting the TCPA. Unsolicited
20         telemarketing phone calls or text messages, by their nature, invade the
           privacy and disturb the solitude of their recipients. A plaintiff alleging
21
           a violation under the TCPA “need not allege any additional harm
22         beyond the one Congress has identified.” Id. at 1549 (emphasis in
23
           original). Cf. Campbell–Ewald Co. v. Gomez, ––– U.S. ––––, 136 S.Ct.
           663, 672, 193 L.Ed.2d 571 (2016) (affirming that “the District Court
24         retained jurisdiction to adjudicate Gomez’s [TCPA] complaint.”).
25         We hold that Van Patten alleged a concrete injury in fact sufficient to
           confer Article III standing.
26
     Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037, 1043 (9th Cir. 2017).
27
           22.   Defendants’ calls constituted calls that were not for emergency
28



                     SECOND AMENDED CLASS ACTION COMPLAINT
                                             -6-
 Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 7 of 13 Page ID #:101




 1   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 2         23.     Defendants’ calls were placed to telephone number assigned to a
 3   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 4   pursuant to 47 U.S.C. § 227(b)(1).
 5         24.     Plaintiff is not a customer of Defendants’ services or in the market for
 6   a job with Defendants, and has never provided any personal information, including
 7   his telephone number, to Defendants for any purpose whatsoever. Defendant
 8   Fraser Financial admits that it did not have Plaintiff’s prior express consent, and
 9   that instead, Plaintiff’s phone number was scraped from the internet without his
10   consent and cold called, which is equivalent to dialing phone numbers pout of the
11   phone book.
12         25.     During all relevant times, Defendants did not possess Plaintiff’s “prior
13   express consent” to receive calls using an automatic telephone dialing system or an
14   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
15   227(b)(1)(A).
16         26.     Defendants called Plaintiff to recruit him for employment with the
17   company on his cellular telephone beginning in or around December 2019.
18         27.     Upon information and belief, based on Plaintiff’s experiences of being
19   called by Defendants, and at all relevant times, Defendants failed to establish and
20   implement reasonable practices and procedures to effectively prevent telephone
21   solicitations in violation of the regulations prescribed under 47 U.S.C. § 227(c)(5).
22                                CLASS ALLEGATIONS
23         28.     Plaintiff brings this action individually and on behalf of all others
24   similarly situated, as a member of the classe (hereafter, “The Class”) as defined as
25   follows:
26
                   All persons within the United States who received any
27                 unsolicited recruitment telephone calls from Defendants
28                 to said person’s cellular telephone made through the use


                       SECOND AMENDED CLASS ACTION COMPLAINT
                                              -7-
 Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 8 of 13 Page ID #:102




 1                of any automatic telephone dialing system or an artificial
                  or prerecorded voice and such person had not previously
 2                consented to receiving such calls within the four years
 3                prior to the filing of this Complaint
 4
           29.    Plaintiff represents, and is a member of, The Class, consisting of all
 5
     persons within the United States who received any telephone calls from Defendants
 6
     to said person’s cellular telephone made through the use of any automatic telephone
 7
     dialing system or an artificial or prerecorded voice and such person had not
 8
     previously not provided their cellular telephone number to Defendants within the
 9
     four years prior to the filing of this Complaint.
10
           30.    Defendants, their employees and agents are excluded from The Class.
11
     Plaintiff does not know the number of members in The Class, but believes the Class
12
     members number in the thousands, if not more. Thus, this matter should be
13
     certified as a Class Action to assist in the expeditious litigation of the matter.
14
           31.    The Class is so numerous that the individual joinder of all of its
15
     members is impractical. While the exact number and identities of The Class
16
     members are unknown to Plaintiff at this time and can only be ascertained through
17
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
18
     The Class includes thousands of members.            Plaintiff alleges that The Class
19
     members may be ascertained by the records maintained by Defendants.
20
           32.    Plaintiff and members of The Class were harmed by the acts of
21
     Defendants in at least the following ways: Defendants illegally contacted Plaintiff
22
     and Class members via their cellular telephones thereby causing Plaintiff and Class
23
     members to incur certain charges or reduced telephone time for which Plaintiff and
24
     Class members had previously paid by having to retrieve or administer messages
25
     left by Defendants during those illegal calls, and invading the privacy of said
26
     Plaintiff and Class members.
27
           33.    Common questions of fact and law exist as to all members of The
28



                      SECOND AMENDED CLASS ACTION COMPLAINT
                                               -8-
 Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 9 of 13 Page ID #:103




 1   Class which predominate over any questions affecting only individual members of
 2   The Class. These common legal and factual questions, which do not vary between
 3   Class members, and which may be determined without reference to the individual
 4   circumstances of any Class members, include, but are not limited to, the following:
 5                  a.    Whether, within the four years prior to the filing of this
 6                        Complaint, Defendants made any call (other than a call made
 7                        for emergency purposes or made with the prior express consent
 8                        of the called party) to a Class member using any automatic
 9                        telephone dialing system or any artificial or prerecorded voice
10                        to any telephone number assigned to a cellular telephone
11                        service;
12                  b.    Whether Plaintiff and the Class members were damaged
13                        thereby, and the extent of damages for such violation; and
14                  c.    Whether Defendants and their agents should be enjoined from
15                        engaging in such conduct in the future.
16            34.   As a person that received recruitment calls from Defendants using an
17   automatic telephone dialing system or an artificial or prerecorded voice, without
18   Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
19   Class.
20            35.   Plaintiff will fairly and adequately protect the interests of the members
21   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
22   class actions.
23            36.   A class action is superior to other available methods of fair and
24   efficient adjudication of this controversy, since individual litigation of the claims
25   of all Class members is impracticable. Even if every Class member could afford
26   individual litigation, the court system could not. It would be unduly burdensome
27   to the courts in which individual litigation of numerous issues would proceed.
28   Individualized litigation would also present the potential for varying, inconsistent,


                         SECOND AMENDED CLASS ACTION COMPLAINT
                                                -9-
 Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 10 of 13 Page ID #:104




 1   or contradictory judgments and would magnify the delay and expense to all parties
 2   and to the court system resulting from multiple trials of the same complex factual
 3   issues. By contrast, the conduct of this action as a class action presents fewer
 4   management difficulties, conserves the resources of the parties and of the court
 5   system, and protects the rights of each Class member.
 6         37.    The prosecution of separate actions by individual Class members
 7   would create a risk of adjudications with respect to them that would, as a practical
 8   matter, be dispositive of the interests of the other Class members not parties to such
 9   adjudications or that would substantially impair or impede the ability of such non-
10   party Class members to protect their interests.
11         38.    Defendants have acted or refused to act in respects generally
12   applicable to The Class, thereby making appropriate final and injunctive relief with
13   regard to the members of the Class as a whole.
14                             FIRST CAUSE OF ACTION
15          Negligent Violations of the Telephone Consumer Protection Act
16                                      47 U.S.C. §227(b).
17                                 On Behalf of the Class
18         39.    Plaintiff repeats and incorporates by reference into this cause of action
19   the allegations set forth above.
20         40.    The foregoing acts and omissions of Defendants constitute numerous
21   and multiple negligent violations of the TCPA, including but not limited to each
22   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
23   47 U.S.C. § 227 (b)(1)(A).
24         41.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
25   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
26   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
27         42.    Plaintiff and the Class members are also entitled to and seek injunctive
28   relief prohibiting such conduct in the future.


                      SECOND AMENDED CLASS ACTION COMPLAINT
                                               - 10 -
 Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 11 of 13 Page ID #:105




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                Act - 47 U.S.C. §227(b)
 4                                 On Behalf of the Class
 5         43.    Plaintiff repeats and incorporates by reference into this cause of action
 6   the allegations set forth above.
 7         44.    The foregoing acts and omissions of Defendants constitute numerous
 8   and multiple knowing and/or willful violations of the TCPA, including but not
 9   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
10   and in particular 47 U.S.C. § 227 (b)(1)(A).
11         45.    As a result of Defendants’ knowing and/or willful violations of 47
12   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
13   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
14   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
15         46.    Plaintiff and the Class members are also entitled to and seek injunctive
16   relief prohibiting such conduct in the future.
17                                PRAYER FOR RELIEF
18   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
19                             FIRST CAUSE OF ACTION
20          Negligent Violations of the Telephone Consumer Protection Act
21                                      47 U.S.C. §227(b)
22               • As a result of Defendants’ negligent violations of 47 U.S.C.
23                §227(b)(1), Plaintiff and the Class members are entitled to and
24                request $500 in statutory damages, for each and every violation,
25                pursuant to 47 U.S.C. 227(b)(3)(B).
26               • Any and all other relief that the Court deems just and proper.
27   ///
28   ///


                      SECOND AMENDED CLASS ACTION COMPLAINT
                                               - 11 -
 Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 12 of 13 Page ID #:106




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(b)
 5               • As a result of Defendants’ willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to and
 7                request treble damages, as provided by statute, up to $1,500, for each
 8                and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 9                U.S.C. §227(b)(3)(C).
10               • Any and all other relief that the Court deems just and proper.
11                                    JURY DEMAND
12         47.    Pursuant to the Seventh Amendment to the Constitution of the United
13   States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
           Respectfully Submitted this 27th Day of April, 2020.
15
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
16
17                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
18
                                           Adrian R. Bacon
19                                         Law Offices of Todd M. Friedman
20
                                           Attorney for Plaintiff

21
22
23
24
25
26
27
28



                      SECOND AMENDED CLASS ACTION COMPLAINT
                                              - 12 -
 Case 2:20-cv-00894-MWF-JEM Document 26 Filed 04/27/20 Page 13 of 13 Page ID #:107




                                CERTIFICATE OF SERVICE
 1
 2   Filed electronically on this 27th day of April, 2020, with:
 3
     United States District Court CM/ECF system
 4
 5   Notification sent electronically on this 27th day of April, 2020, to:
 6   Honorable Judge Michael W. Fitzgerald
 7   United States District Court
     Central District of California
 8
 9   Betty Thi Huynh
10   Wendy M. Thomas
     Markun Zusman Freniere and Compton LLP
11   Attorneys for Defendant Fraser Financial and
12   Insurance Services, Inc.
13
     Christina L Hennecken
14   Laura Alexandra Stoll
15
     Brooks R Brown
     Goodwin Procter LLP
16   Attorneys for Defendant Massachusetts Mutual
17   Life Insurance Company
18
19   Dated: April 27, 2020
20
     s/Adrian R. Bacon, Esq.
21   Adrian R. Bacon
22
23
24
25
26
27
28



                      SECOND AMENDED CLASS ACTION COMPLAINT
                                             - 13 -
